GUIDRY, J.,
concurs in the result and assigns reasons.
| ^though I concur in the result reached by the majority in this case, given the language of La.Rev.Stat. 33:2501(0(1), I question whether the legislature actually intended to grant the civil service board the statutory authority to modify discipline when the appointing authority has imposed discipline in good faith and for cause. Because there may be a drafting error in the statute, I would suggest the legislature may wish to revisit this statutory scheme in light of the court’s decision today.